DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 08/25/2022 (“Amendment”). Claims 1, 6-9, and 21-29 are currently under consideration. The Office acknowledges the amendments to claims 1, 22, and 23, as well as the addition of new claims 27-29. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities: the recitations of “an absorption line bandpass filter having a passband that encompasses an absorption line of a target gas disposed along a first path” should instead read --an absorption line bandpass filter having a passband that encompasses an absorption line of a target gas, the absorption line bandpass filter disposed along a first path-- to clarify that the filter is along the path and not necessarily the target gas.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “infrared light source” in claims 1 and 29, “control device” in claims 1, 9, and 29, “electro-optical beam steering device” in claims 1, 22, and 23, and “infrared emitting element” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 23, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the recitations of “the first optical path” and “the second optical path” are unclear because claim 1 does not define first and second optical paths. Are these the same paths that the filters are on? For purposes of examination, they will be interpreted as the same paths.
Claims 23 and 26-28 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Publication EP 2065697 (“Eckerborn”).
Regarding claim 29, Eckerborn discloses [a] respiration gas monitor (RGM) device (Fig. 1) comprising: a respired air flow path for carrying respired air (Fig. 2, tube 28; or, any structure used to bring the sample to measurement chamber 13); an infrared light source arranged to launch infrared light through the respired air flow path (Fig. 1, transmitter 11); an optical detector arranged to detect the infrared light after passing through the respired air flow path (Fig. 1, detector 16); an absorption line bandpass filter (Fig. 1, 14a) having a passband that encompasses an absorption line of a target gas (¶ 0036, filter 14a is bandpass filter adapted to the substances or gases to be analyzed) disposed along a first path relative to the optical detector (e.g. the straight path shown in Fig. 1); a reference line bandpass filter (Fig. 1, 14b) having a passband over which the respired air is transparent (¶ 0036, filter 14b is a reference bandpass filter) disposed along a second path relative to the optical detector (in Fig. 1, filter 14b is at a different location than filter 14a, which creates different paths relative to the optical detector), wherein the first path is substantially parallel to the second path (because the filters are in the same plane, the paths through them are parallel); and a control device operative to switch the RGM device (¶ 0036, controlling a rotatable filter wheel to align a particular one of filters 14a or 14b) between: (i) a monitoring state in which the absorption line bandpass filter is in the path of the infrared light and the reference line bandpass filter is not in the path of the infrared light (as in ¶ 0036, the situation in which filter 14a is aligned), and (ii) a calibration state in which the reference line bandpass filter is in the path of the infrared light and the absorption line bandpass filter is not in the path of the infrared light (as in ¶ 0036, the situation in which filter 14b is aligned)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication EP 2065697 (“Eckerborn”) in view of US Patent Application Publication 2008/0049328 (“Zhou”) and Chinese Patent Publication CN 201740945 (“Liu,” an English-language machine translation of which is provided and cited to herein).
Regarding claim 1, Eckerborn teaches [a] respiration gas monitor (RGM) device (Fig. 1) comprising: a respired air flow path for carrying respired air (Fig. 2, tube 28; or, any structure used to bring the sample to measurement chamber 13); an infrared light source arranged to launch infrared light through the respired air flow path (Fig. 1, transmitter 11); an optical detector arranged to detect the infrared light after passing through the respired air flow path (Fig. 1, detector 16); an absorption line bandpass filter (Fig. 1, 14a) having a passband that encompasses an absorption line of a target gas (¶ 0036, filter 14a is bandpass filter adapted to the substances or gases to be analyzed) disposed along a first path relative to the optical detector (e.g. the straight path shown in Fig. 1); a reference line bandpass filter (Fig. 1, 14b) having a passband over which the respired air is transparent (¶ 0036, filter 14b is a reference bandpass filter) disposed along a second path relative to the optical detector (in Fig. 1, filter 14b is at a different location than filter 14a, which creates different paths relative to the optical detector), wherein the first path is substantially parallel to the second path (because the filters are in the same plane, the paths through them are parallel); and a control device operative to switch the RGM device (¶ 0036, controlling a rotatable filter wheel to align a particular one of filters 14a or 14b) between: (i) a monitoring state in which the absorption line bandpass filter is in the path of the infrared light and the reference line bandpass filter is not in the path of the infrared light (as in ¶ 0036, the situation in which filter 14a is aligned), and (ii) a calibration state in which the reference line bandpass filter is in the path of the infrared light and the absorption line bandpass filter is not in the path of the infrared light (as in ¶ 0036, the situation in which filter 14b is aligned) … .
Eckerborn does not appear to explicitly teach wherein the control device comprises: an electro-optical beam steering device operable at: a first electric bias implementing the monitoring state by steering the infrared light to an optical path (P1) that passes through the absorption line bandpass filter and does not pass through the reference line bandpass filter, and a second electric bias implementing the calibration state by steering the infrared light to an optical path (P2) that passes through the reference line bandpass filter and does not pass through the absorption line bandpass filter.
Zhou teaches using a diffraction grating that includes electro-optic material between a first electrode and a second electrode. A bias element is connected to the electrodes to dynamically control a bias and alter the diffractive performance of the grating (Abstract). The device of Zhou is usable in e.g. spectrometers (¶ 0001).
Liu teaches controlling light exiting a diffraction grating (205) using lenses (206, 211) to allow the light to pass perpendicularly at different locations of an interacting surface (Fig. 1, elements 207, 208, and 209).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diffraction grating of Zhou into Eckerborn, as the simple substitution of one light control arrangement (that of Eckerborn, using the motor to rotate the filters in front of the light) for another (that of Zhou, which transmits the light in different directions - see ¶ 0045, describing separation into different orders (orders are described in ¶ 0001)) with predictable results (directing light to/through the desired filter). This would result in the two optical paths claimed because without the motor of Eckerborn, the filters would stay at one location, requiring the light to be transmitted in different directions to reach the filters. Such a combination would also have been obvious for the purpose of improving control over which filter is aligned (in Eckerborn, the filters are aligned consecutively as the wheel rotates, requiring the tracking of timing, whereas in Zhou, the direction of transmission can be changed as desired). The static filters of Eckerborn are then like the liquid crystal cells in e.g. element 207 of Liu (Liu: first paragraph on page 4). It would have been obvious to use lenses to direct the light towards and through the different filters of the combination, as in Liu, as a known means to accomplish the purpose of sending light through an interacting surface (and then collecting it back at a receiving element).
Regarding claim 8, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu further teaches electronics configured to: measure a reference infrared signal using the optical detector with the RGM device in the calibration state (Eckerborn: using filter 14b), and to measure a concentration or partial pressure of the target gas in the respired air using the optical detector with the RGM device in the monitoring state (Eckerborn: using filter 14a) and further using the reference infrared signal (Eckerborn: using filter 14b, which is a reference filter - also see e.g. Fig. 3 and ¶ 0041).
Regarding claim 9, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu further teaches wherein the control device is not operative to divert flow of respired air through the respired air flow path when operating to switch the RGM device to the calibration state (Eckerborn: ¶ 0011, in the case of a main stream system, no diversion control is necessary - see ¶¶s 0003, 0004. Alternatively, as described in Applicant’s specification, there is no diversion control because the device can switch to the calibration state without interrupting or altering flow of air).
Regarding claim 24, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu further teaches electronics comprising a microcontroller or microprocessor (Eckerborn: Fig. 1, signal processing circuit 20) and a non- transitory storage medium storing instructions programming the microcontroller or microprocessor to perform a method (Eckerborn: ¶ 0031) including: operating the control device to switch to the calibration state and measuring a value of a reference infrared signal using the optical detector (Eckerborn: as above, using filter 14b); operating the control device to switch to the monitoring state and measuring a value of an infrared transmission signal using the optical detector (Eckerborn: as above, using filter 14a); and computing a target gas concentration or partial pressure by operations including computing a ratio of the infrared transmission signal and the reference infrared signal (Eckerborn: ¶¶s 0016 and 0025, peaks are determined based on a reference intensity, and the peaks are then used to determine gas concentrations (Abstract)).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eckerborn-Zhou-Liu in view of US Patent 5,092,342 (“Hattendorff”).
Regarding claim 6, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu does not appear to explicitly teach wherein the reference line bandpass filter has a passband encompassing 3.6 microns.
Hattendorff teaches using a wavelength of 3.7 micrometers as a reference wavelength (col. 5, lines 62-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reference filter of the combination have a passband encompassing 3.6 microns, as suggested by Hattendorff, since this wavelength is not influenced by CO2 (col. 5, lines 62-63). Although Hattendorff does not specifically teach 3.6 microns, 3.6 is close enough o 3.7 to assume that it would also not be influenced by CO2, or at least it would have been obvious to try. Applicant’s specification acknowledges that other wavelengths can be used, so long as they are “transparent.” Because 3.7 microns is not influenced by CO2, it is transparent. Further, the filter wavelength is a known results-effective variable because it can be changed as desired to control the component that is to be detected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filter having 3.6 microns instead of 3.7 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu further teaches wherein the target gas is carbon dioxide (Eckerborn: ¶¶s 0006, 0007), but does not appear to explicitly teach wherein the absorption line bandpass filter has a passband encompassing the 4.3 micron absorption line of carbon dioxide.
Hattendorff teaches using a wavelength of 4.3 micrometers as a wavelength corresponding to CO2 (col. 5, lines 58-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a passband of 4.3 microns in the combination as in Hattendorff, since CO2 is sensitive to this wavelength (Hattendorff: col. 5, lines 58-62).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eckerborn-Zhou-Liu in view of non-patent publication Chen, Haiwei, et al. "A low voltage liquid crystal phase grating with switchable diffraction angles." Scientific reports 7.1 (2017): 1-8 (“Chen”).
Regarding claim 21, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu does not appear to explicitly teach wherein the electro-optical beam steering device comprises a liquid crystal device forming a switchable diffraction grating.
Chen teaches using a field switching liquid crystal cell to obtain a phase grating with switchable diffraction angles (Abstract). Liquid crystal phase grating has found useful applications in beam steering (first line after the Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid crystal grating of Chen in the combination as the simple substitution of one light control arrangement (that of Zhou) for another (that of Chen, which transmits the light in switchable directions as described in the Abstract) with predictable results (directing light to/through the desired filter). Such a combination would also have been obvious for the purpose of improving control over which filter is aligned (in Eckerborn, the filters are aligned consecutively as the wheel rotates, requiring the tracking of timing, whereas in Chen, the direction of transmission can be changed as desired), and for the purpose of increasing performance of the grating by allowing fast switching with low power (Chen: Abstract).

Claims 22, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Eckerborn-Zhou-Liu in view of US Patent Application Publication 2001/0046054 (“Zeylikovich”).
Regarding claims 22 and 23, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu does not appear to explicitly teach wherein the control device further comprises mirrors defining the first optical path  from the electro-optical beam steering device to the optical detector and defining the second optical path from the electro-optical beam steering device to the optical detector, wherein the mirrors include: first mirrors defining the first optical path from the electro-optical beam steering device to the optical detector; and second mirrors defining the second optical path  from the electro-optical beam steering device to the optical detector.
Zeylikovich uses mirrors to guide light (including signal and reference beams) as desired, along different paths (Fig. 1, ¶¶s 0057-0062).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mirrors instead of the lenses of Liu to direct the light to different filters to achieve “signal” and “reference” beams, as taught by Zeylikovich, since they are known devices for achieving this purpose (Zeylikovich: ¶¶s 0057-0062), and as a simple substitution of parts with predictable results. Further, including multiple mirrors for each path would have been obvious to do as in Liu, which uses two lenses, for the purpose of focusing the light at the detector 16 of Eckerborn (which is angled from the filters), and as an obvious duplication of parts as well as an obvious matter of design choice, since the mirrors function to direct the beams through different filters and then to the detector, which can be accomplished with a small or a large number of mirrors, as desired, and depending on the particular configurations of the device and its housing (i.e., guiding the light along different paths through the filters and to the detector would have been obvious to accomplish with mirrors since they are known for this purpose).  
Regarding claim 27, Eckerborn-Zhou-Liu-Zeylikovich teaches all the features with respect to claim 22, as outlined above. Eckerborn-Zhou-Liu-Zeylikovich further teaches wherein the mirrors are disposed at an angle relative to the optical detector (Zeylikovich: Fig. 1, for achieving the same kind of light path created by the lenses in Fig. 1 of Liu).
Regarding claim 28, Eckerborn-Zhou-Liu-Zeylikovich teaches all the features with respect to claim 22, as outlined above. Eckerborn-Zhou-Liu-Zeylikovich further teaches wherein the absorption line bandpass filter is fixed along the first path, and the reference line bandpass filter is fixed along the second path (because the filters of Eckerborn, as modified, are at different locations, they are fixed along the different paths).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eckerborn-Zhou-Liu in view of US Patent Application Publication 2020/0300698 (“Wakuda”).
Regarding claim 25, Eckerborn-Zhou-Liu teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou-Liu does not appear to explicitly teach wherein the infrared light source comprises an infrared emitting element resistively heated by a drive current.
Wakuda teaches using, in an infrared spectrophotometer (Abstract), an electric heater that is a ceramic heater made of a resistive element (¶¶s 0032, 0033).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light source of Wakuda in the combination, as the simple substitution of one known infrared light source (the light transmitter 11 of Eckerborn) for another (that of Wakuda) with predictable results (Wakuda: ¶ 0033, emitting infrared light).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Eckerborn-Zhou-Liu-Zeylikovich in view of Wakuda.
Regarding claim 26, Eckerborn-Zhou-Liu-Zeylikovich teaches all the features with respect to claim 22, as outlined above. Eckerborn-Zhou-Liu-Zeylikovich does not appear to explicitly teach wherein the infrared emitting element comprises a ceramic element.
Wakuda teaches using, in an infrared spectrophotometer (Abstract), an electric heater that is a ceramic heater made of a resistive element (¶¶s 0032, 0033).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light source of Wakuda in the combination, as the simple substitution of one known infrared light source (the light transmitter 11 of Eckerborn) for another (that of Wakuda) with predictable results (Wakuda: ¶ 0033, emitting infrared light).

Response to Arguments
Applicant’s arguments filed 08/25/2022 have been fully considered. The amendments with respect to the rejections under 35 USC 112(a) are persuasive, and the rejections are accordingly withdrawn. The amendments and arguments with respect to the art rejections are generally not persuasive, but another reference has been added to e.g. claim 1 to make the rejection more clear. 
The claimed first and second paths, which are parallel to each other, are not defined as light paths between the source and detector. They are simply paths that are relative to the optical detector. It is maintained that these limitations do not overcome Eckerborn, since it also teaches paths along which the filters are disposed. The filters 14a and 14b are not disposed along colinear paths, at least not at the same point in time. At the point in time shown in Fig. 1, they are disposed along parallel paths as already explained above.
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791